     2:18-cv-03326-RMG               Date Filed 03/20/19    Entry Number 230     Page 1 of 16




                                UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF SOUTH CAROLINA
                                    CHARLESTON DIVISION

                                                           Civil Action No. 2:18-cv-03326-RMG
SOUTH CAROLINA COASTAL                                     (Consolidated with 2:18-cv-3327-RMG)
CONSERVATION LEAGUE, et al.,

                       Plaintiffs,
                                                           ANSWER OF INTERVENOR-
v.                                                         DEFENDANTS INTERNATIONAL
                                                           ASSOCIATION OF GEOPHYSICAL
WILBUR ROSS, in his official capacity as the               CONTRACTORS, CGG SERVICES
Secretary of Commerce, et al.,                             (U.S.) INC., GX TECHNOLOGY
                                                           CORPORATION, SPECTRUM GEO
                       Defendants.                         INC., TGS-NOPEC GEOPHYSICAL
                                                           COMPANY, WESTERNGECO LLC
                                                           AND THE AMERICAN PETROLEUM
                                                           INSTITUTE TO STATE OF
                                                           MARYLAND ET AL.’S COMPLAINT-
                                                           IN-INTERVENTION

CITY OF BEAUFORT, et al.,

                       Plaintiffs,

v.

NATIONAL MARINE FISHERIES
SERVICE, et al.,

                       Defendants.


                                                ANSWER

         Intervenor-Defendants International Association of Geophysical Contractors, CGG

Services (U.S.) Inc., GX Technology Corporation, Spectrum Geo Inc., TGS-NOPEC

Geophysical Company, WesternGeco LLC, and the American Petroleum Institute (collectively,

“Intervenors”) answer plaintiffs’ Complaint-in-Intervention (“Complaint”) as follows, in

paragraphs numbered to correspond to the paragraph numbers in the Complaint:




ANSWER TO STATES’ COMPLAINT-
IN-INTERVENTION                                    -1-
100792318.2 0081381-00014
     2:18-cv-03326-RMG             Date Filed 03/20/19      Entry Number 230         Page 2 of 16




                                    PRELIMINARY STATEMENT

         1.        Intervenors are without information sufficient to form a belief as to the truth of

the allegations of paragraph 1, and therefore deny them.

         2.        In response to the first sentence of paragraph 2, Intervenors admit that marine

mammals use sound to navigate, seek food, avoid danger, and communicate. The remaining

sentences in paragraph 2 state plaintiffs’ characterizations of law, which require no response as

the applicable laws speaks for itself. To the extent plaintiffs’ allegations are inconsistent with the

applicable laws, Intervenors deny them.

         3.        The allegations of paragraph 3 state plaintiffs’ characterizations of federal

authorizations, which require no response as the authorizations speak for themselves. To the

extent plaintiffs’ allegations are inconsistent with the authorizations, Intervenors deny them.

         4.        Intervenors deny the allegations of paragraph 4.

         5.        Intervenors deny the allegations of paragraph 5.

                                                PARTIES

         6.        Paragraph 6 states plaintiffs’ intent to incorporate by reference paragraphs 19–31

of the Complaint in South Carolina Coastal Conservation League, et al. v. Ross. In response to

paragraph 6, Intervenors incorporate by reference their responses from paragraphs 19–31 in their

Answer to South Carolina Coastal Conservation League, et al.’s Complaint at ECF No. 122, and

admit and deny the allegations as stated therein.

         7.        Paragraph 7 states plaintiffs’ intent to incorporate by reference paragraphs 32–34

of the Complaint in South Carolina Coastal Conservation League, et al. v. Ross. In response to

paragraph 7, Intervenors incorporate by reference their responses from paragraphs 32–34 in their




ANSWER TO STATES’ COMPLAINT-
IN-INTERVENTION                                    -2-
100792318.2 0081381-00014
     2:18-cv-03326-RMG             Date Filed 03/20/19      Entry Number 230         Page 3 of 16




Answer to South Carolina Coastal Conservation League, et al.’s Complaint at ECF No. 122, and

admit and deny the allegations as stated therein.

         8.        Intervenors are without information sufficient to form a belief as to the truth of

the allegations of paragraph 8, and therefore deny them.

         9.        Intervenors are without information sufficient to form a belief as to the truth of

the allegations of paragraph 9, and therefore deny them.

         10.       Intervenors are without information sufficient to form a belief as to the truth of

the allegations of paragraph 10, and therefore deny them.

         11.       Intervenors are without information sufficient to form a belief as to the truth of

the allegations of paragraph 11, and therefore deny them.

         12.       Intervenors are without information sufficient to form a belief as to the truth of

the allegations of paragraph 12, and therefore deny them.

         13.       Intervenors are without information sufficient to form a belief as to the truth of

the allegations of paragraph 13, and therefore deny them.

         14.       Intervenors are without information sufficient to form a belief as to the truth of

the allegations of paragraph 14, and therefore deny them.

         15.       Intervenors are without information sufficient to form a belief as to the truth of

the allegations of paragraph 15, and therefore deny them.

         16.       Intervenors are without information sufficient to form a belief as to the truth of

the allegations of paragraph 16, and therefore deny them.




ANSWER TO STATES’ COMPLAINT-
IN-INTERVENTION                                    -3-
100792318.2 0081381-00014
     2:18-cv-03326-RMG             Date Filed 03/20/19       Entry Number 230        Page 4 of 16




                                    JURISDICTION AND VENUE

         17.       In response to paragraph 17, Intervenors state that the Court’s jurisdiction is a

matter of law which does not require a response, and further state that the cited federal laws

speak for themselves.

         18.       In response to paragraph 18, Intervenors state that the question of venue is a

matter of law which does not require a response, and further state that the cited federal law

speaks for itself.

         19.       In response to paragraph 19, Intervenors state that the question of assignment

within the District of South Carolina is a matter of law which does not require a response, and

further state that the cited Local Rule speaks for itself.

         20.       In response to paragraph 20, Intervenors state that the question of personal

jurisdiction is a matter of law which does not require a response, and further state that the cited

federal law and Rules of Civil Procedure speak for themselves.

         21.       Intervenors deny the allegations of paragraph 21.

                        STATUTORY AND REGULATORY BACKGROUND

The Marine Mammal Protection Act

         22.       Paragraph 22 states plaintiffs’ characterizations of law, which require no response

as the applicable law speaks for itself. To the extent plaintiffs’ allegations are inconsistent with

applicable law, Intervenors deny them.

         23.       Paragraph 23 states plaintiffs’ characterizations of law, which require no response

as the applicable law speaks for itself. To the extent plaintiffs’ allegations are inconsistent with

applicable law, Intervenors deny them.




ANSWER TO STATES’ COMPLAINT-
IN-INTERVENTION                                    -4-
100792318.2 0081381-00014
     2:18-cv-03326-RMG             Date Filed 03/20/19      Entry Number 230        Page 5 of 16




         24.       Paragraph 24 states plaintiffs’ characterizations of law, which require no response

as the applicable law speaks for itself. To the extent plaintiffs’ allegations are inconsistent with

applicable law, Intervenors deny them.

         25.       Paragraph 25 states plaintiffs’ characterizations of law and federal regulations,

which require no response as the applicable law and regulations speak for themselves. To the

extent plaintiffs’ allegations are inconsistent with applicable law and regulations, Intervenors

deny them.

         26.       Paragraph 26 states plaintiffs’ characterizations of law, which require no response

as the applicable law speaks for itself. To the extent plaintiffs’ allegations are inconsistent with

applicable law, Intervenors deny them.

         27.       Paragraph 27 states plaintiffs’ characterizations of federal regulations, which

require no response as the applicable regulations speak for themselves. To the extent plaintiffs’

allegations are inconsistent with applicable regulations, Intervenors deny them.

The Endangered Species Act

         28.       Paragraph 28 states plaintiffs’ characterizations of law, which require no response

as the applicable law speaks for itself. To the extent plaintiffs’ allegations are inconsistent with

applicable law, Intervenors deny them.

         29.       Paragraph 29 states plaintiffs’ characterizations of law and federal regulations,

which require no response as the applicable law and regulations speak for themselves. To the

extent plaintiffs’ allegations are inconsistent with applicable law and regulations, Intervenors

deny them.

         30.       Paragraph 30 states plaintiffs’ characterizations of law and federal regulations,

which require no response as the applicable law and regulations speak for themselves. To the



ANSWER TO STATES’ COMPLAINT-
IN-INTERVENTION                                    -5-
100792318.2 0081381-00014
     2:18-cv-03326-RMG             Date Filed 03/20/19      Entry Number 230        Page 6 of 16




extent plaintiffs’ allegations are inconsistent with applicable law and regulations, Intervenors

deny them.

         31.       Paragraph 31 states plaintiffs’ characterizations of law, which require no response

as the applicable law speaks for itself. To the extent plaintiffs’ allegations are inconsistent with

applicable law, Intervenors deny them.

The National Environmental Policy Act

         32.       Paragraph 32 states plaintiffs’ characterizations of law and federal regulations,

which require no response as the applicable law and regulations speak for themselves. To the

extent plaintiffs’ allegations are inconsistent with applicable law and regulations, Intervenors

deny them.

         33.       Paragraph 33 states plaintiffs’ characterizations of federal regulations, which

require no response as the applicable regulations speak for themselves. To the extent plaintiffs’

allegations are inconsistent with applicable regulations, Intervenors deny them.

         34.       Paragraph 34 states plaintiffs’ characterizations of federal regulations, which

require no response as the applicable regulations speak for themselves. To the extent plaintiffs’

allegations are inconsistent with applicable regulations, Intervenors deny them.

The Administrative Procedure Act

         35.       Paragraph 35 states plaintiffs’ characterizations of law, which require no response

as the applicable law speaks for itself. To the extent plaintiffs’ allegations are inconsistent with

applicable law, Intervenors deny them.

         36.       Paragraph 36 states plaintiffs’ characterizations of law, which require no response

as the applicable law speaks for itself. To the extent plaintiffs’ allegations are inconsistent with

applicable law, Intervenors deny them.



ANSWER TO STATES’ COMPLAINT-
IN-INTERVENTION                                    -6-
100792318.2 0081381-00014
     2:18-cv-03326-RMG             Date Filed 03/20/19      Entry Number 230         Page 7 of 16




                                     FACTUAL BACKGROUND

         37.       Paragraph 37 states plaintiffs’ characterizations of law and federal regulations,

which require no response as the applicable law and regulations speak for themselves. To the

extent plaintiffs’ allegations are inconsistent with applicable law and regulations, Intervenors

deny them.

         38.       In response to the first sentence of paragraph 38, Intervenors admit that seismic

surveys are conducted by vessels which tow an array of acoustic sources which emit an acoustic

pulse and that the acquired data is used to map the ocean floor. In response to the second and

third sentences of paragraph 38, Intervenors admit that persons wishing to conduct seismic

surveys must first obtain a permit from the Bureau of Ocean Energy Management (“BOEM”),

and that BOEM will sometimes require an incidental take authorization under the Marine

Mammal Protection Act as a condition of the permit.

A.       The Applications at Issue

         39.       Intervenors admit the allegations contained in the first two sentences of paragraph

39. The allegations in the third sentence state conclusions of law, which require no response as

the applicable law speaks for itself. To the extent plaintiffs’ allegations are inconsistent with

applicable law, Intervenors deny them.

         40.       The allegations of paragraph 40 state plaintiffs’ characterizations of federal

decisions and documents, which require no response as the decisions and documents speak for

themselves. To the extent plaintiffs’ allegations are inconsistent with those decisions and

documents, Intervenors deny them.

         41.       Intervenors admit the allegations in the first sentence of paragraph 41. The

remaining allegations of paragraph 41 state plaintiffs’ characterizations of federal decisions and



ANSWER TO STATES’ COMPLAINT-
IN-INTERVENTION                                    -7-
100792318.2 0081381-00014
     2:18-cv-03326-RMG             Date Filed 03/20/19      Entry Number 230         Page 8 of 16




documents, which require no response as the decisions and documents speak for themselves. To

the extent plaintiffs’ allegations are inconsistent with those decisions and documents, Intervenors

deny them.

         42.       Paragraph 42 states plaintiffs’ characterizations of a Presidential Executive Order,

which requires no response as the applicable Presidential Executive Order speaks for itself. To

the extent plaintiffs’ allegations are inconsistent with the Presidential Executive Order,

Intervenors deny them.

         43.       The first two sentences of paragraph 43 state plaintiffs’ characterizations of a

Department of the Interior Secretarial Order, which require no response as the applicable

Secretarial Order speaks for itself. To the extent plaintiffs’ allegations are inconsistent with the

Secretarial Order, Intervenors deny them. Intervenors are without information sufficient to form

a belief as to the truth of the allegations in the third sentence of paragraph 43, and therefore deny

them. In response to the fourth sentence of paragraph 43, Intervenors admit that on May 15,

2017, the Interior Board of Land Appeals set aside BOEM’s Denial Decision and remanded the

permit applications to BOEM for further consideration. The allegations of the last sentence of

paragraph 43 state plaintiffs’ characterization of a federal document, which requires no response

as the document speaks for itself. To the extent plaintiffs’ allegations are inconsistent with that

document, Intervenors deny them.

B.       NMFS’s Proposal to Grant the IHA Applications

         44.       Paragraph 44 states plaintiffs’ characterizations of the IHAs and related agency

documents, which require no response as the IHAs and associated agency documents speak for

themselves. To the extent plaintiffs’ allegations are inconsistent with the IHAs and associated

agency documents, Intervenors deny them.



ANSWER TO STATES’ COMPLAINT-
IN-INTERVENTION                                    -8-
100792318.2 0081381-00014
     2:18-cv-03326-RMG            Date Filed 03/20/19      Entry Number 230        Page 9 of 16




         45.       Paragraph 45 states plaintiffs’ characterizations of law and the IHAs, which

require no response as the applicable law and IHAs speak for themselves. To the extent

plaintiffs’ allegations are inconsistent with applicable law and IHAs, Intervenors deny them.

         46.       Paragraph 46 states plaintiffs’ characterizations of the IHAs and related agency

documents, which require no response as the IHAs and associated agency documents speak for

themselves. To the extent plaintiffs’ allegations are inconsistent with the IHAs and associated

agency documents, Intervenors deny them.

         47.       Paragraph 47 states plaintiffs’ characterizations of the IHAs and related agency

documents, which require no response as the IHAs and associated agency documents speak for

themselves. To the extent plaintiffs’ allegations are inconsistent with the IHAs and associated

agency documents, Intervenors deny them.

         48.       Paragraph 48 states plaintiffs’ characterizations of the IHAs and related agency

documents, which require no response as the IHAs and associated agency documents speak for

themselves. To the extent plaintiffs’ allegations are inconsistent with the IHAs and associated

agency documents, Intervenors deny them.

         49.       Paragraph 49 states plaintiffs’ characterizations of the IHAs and related agency

documents, which require no response as the IHAs and associated agency documents speak for

themselves. To the extent plaintiffs’ allegations are inconsistent with the IHAs and associated

agency documents, Intervenors deny them.

         50.       Paragraph 50 states plaintiffs’ characterizations of the IHAs and related agency

documents, which require no response as the IHAs and associated agency documents speak for

themselves. To the extent plaintiffs’ allegations are inconsistent with the IHAs and associated

agency documents, Intervenors deny them.



ANSWER TO STATES’ COMPLAINT-
IN-INTERVENTION                                   -9-
100792318.2 0081381-00014
     2:18-cv-03326-RMG            Date Filed 03/20/19       Entry Number 230        Page 10 of 16




         51.       Paragraph 51 states plaintiffs’ characterizations of the IHAs and related agency

documents, which require no response as the IHAs and associated agency documents speak for

themselves. To the extent plaintiffs’ allegations are inconsistent with the IHAs and associated

agency documents, Intervenors deny them.

         52.       Intervenors are without information sufficient to form a belief as to the truth of

the allegations of paragraph 52, and therefore deny them.

C.       NMFS’s Grant of the IHAs

         53.       Paragraph 53 states plaintiffs’ characterizations of the IHAs and related agency

documents, which require no response as the IHAs and associated agency documents speak for

themselves. To the extent plaintiffs’ allegations are inconsistent with the IHAs and associated

agency documents, Intervenors deny them.

         54.       Paragraph 54 states plaintiffs’ characterizations of the IHAs and related agency

documents, which require no response as the IHAs and associated agency documents speak for

themselves. To the extent plaintiffs’ allegations are inconsistent with the IHAs and associated

agency documents, Intervenors deny them.

         55.       Paragraph 55 states plaintiffs’ characterizations of the IHAs and related agency

documents, which require no response as the IHAs and associated agency documents speak for

themselves. To the extent plaintiffs’ allegations are inconsistent with the IHAs and associated

agency documents, Intervenors deny them.

         56.       Paragraph 56 states plaintiffs’ characterizations of the IHAs and related agency

documents, which require no response as the IHAs and associated agency documents speak for

themselves. To the extent plaintiffs’ allegations are inconsistent with the IHAs and associated

agency documents, Intervenors deny them.



ANSWER TO STATES’ COMPLAINT-
IN-INTERVENTION                                    - 10 -
100792318.2 0081381-00014
    2:18-cv-03326-RMG             Date Filed 03/20/19      Entry Number 230       Page 11 of 16




         57.       Paragraph 57 states plaintiffs’ characterizations of the IHAs and related agency

documents, which require no response as the IHAs and associated agency documents speak for

themselves. To the extent plaintiffs’ allegations are inconsistent with the IHAs and associated

agency documents, Intervenors deny them.

         58.       Paragraph 58 states plaintiffs’ characterizations of the IHAs and related agency

documents, which require no response as the IHAs and associated agency documents speak for

themselves. To the extent plaintiffs’ allegations are inconsistent with the IHAs and associated

agency documents, Intervenors deny them.

         59.       Paragraph 59 states plaintiffs’ characterizations of the IHAs and related agency

documents, which require no response as the IHAs and associated agency documents speak for

themselves. To the extent plaintiffs’ allegations are inconsistent with the IHAs and associated

agency documents, Intervenors deny them.

         60.       Paragraph 60 states plaintiffs’ characterizations of the IHAs and related agency

documents, which require no response as the IHAs and associated agency documents speak for

themselves. To the extent plaintiffs’ allegations are inconsistent with the IHAs and associated

agency documents, Intervenors deny them.

         61.       Paragraph 61 states plaintiffs’ characterizations of the IHAs and related agency

documents, which require no response as the IHAs and associated agency documents speak for

themselves. To the extent plaintiffs’ allegations are inconsistent with the IHAs and associated

agency documents, Intervenors deny them.

         62.       Paragraph 62 states plaintiffs’ characterizations of the IHAs and related agency

documents, which require no response as the IHAs and associated agency documents speak for




ANSWER TO STATES’ COMPLAINT-
IN-INTERVENTION                                   - 11 -
100792318.2 0081381-00014
     2:18-cv-03326-RMG            Date Filed 03/20/19       Entry Number 230        Page 12 of 16




themselves. To the extent plaintiffs’ allegations are inconsistent with the IHAs and associated

agency documents, Intervenors deny them.

         63.       The first two sentences of paragraph 63 state plaintiffs’ characterizations of the

IHAs and related agency documents, which require no response as the IHAs and associated

agency documents speak for themselves. To the extent plaintiffs’ allegations are inconsistent

with the IHAs and associated agency documents, Intervenors deny them. In response to the third

sentence of paragraph 63, Intervenors are without information sufficient to form a belief as to the

truth of the allegations, and therefore deny them.

D.       The Biological Opinion and Environmental Assessment

         64.       Paragraph 64 states plaintiffs’ characterizations of the Biological Opinion, which

require no response as the Biological Opinion speaks for itself. To the extent plaintiffs’

allegations are inconsistent with the Biological Opinion, Intervenors deny them.

         65.       Paragraph 65 states plaintiffs’ characterizations of the Biological Opinion, which

require no response as the Biological Opinion speaks for itself. To the extent plaintiffs’

allegations are inconsistent with the Biological Opinion, Intervenors deny them.

         66.       Paragraph 66 states plaintiffs’ characterizations of the Biological Opinion, which

require no response as the Biological Opinion speaks for itself. To the extent plaintiffs’

allegations are inconsistent with the Biological Opinion, Intervenors deny them.

         67.       Paragraph 67 states plaintiffs’ characterizations of the Biological Opinion, which

require no response as the Biological Opinion speaks for itself. To the extent plaintiffs’

allegations are inconsistent with the Biological Opinion, Intervenors deny them.

         68.       The allegations in the first two sentences of paragraph 68 state plaintiffs’

characterization of the agency’s environmental review documents, which requires no response as



ANSWER TO STATES’ COMPLAINT-
IN-INTERVENTION                                    - 12 -
100792318.2 0081381-00014
    2:18-cv-03326-RMG             Date Filed 03/20/19       Entry Number 230        Page 13 of 16




the environmental review documents speak for themselves. To the extent plaintiffs’ allegations

are inconsistent with the environmental review documents, Intervenors deny them. The

allegations in the third sentence of paragraph 68 are misleading and inaccurate and are therefore

denied.

          69.      Intervenors deny the allegations of paragraph 69.

          70.      In response to the first sentence of paragraph 70, Intervenors admit that NMFS

tiered its Environmental Assessment to BOEM’s 2014 Programmatic Environmental Impact

Statement. The allegations in the second sentence of paragraph 70 are overly broad, vague,

ambiguous, and misleading and are therefore denied.

                                              COUNT ONE

          71.      Intervenors admit and deny the allegations of paragraph 71 as stated above.

          72.      Paragraph 72 states a conclusion of law, which requires no response as the

applicable law speaks for itself. To the extent plaintiffs’ allegations are inconsistent with

applicable law, Intervenors deny them.

          73.      Paragraph 73 states plaintiffs’ characterizations of law and federal regulations,

which require no response as the applicable law and regulations speak for themselves. To the

extent plaintiffs’ allegations are inconsistent with the applicable law and regulations, Intervenors

deny them.

          74.      Intervenors deny the allegations of paragraph 74.

          75.      Intervenors deny the allegations of paragraph 75.

          76.      Intervenors deny the allegations in the first sentence of paragraph 76. The

allegations in the second sentence of paragraph 76 state plaintiffs’ characterizations of a federal




ANSWER TO STATES’ COMPLAINT-
IN-INTERVENTION                                    - 13 -
100792318.2 0081381-00014
    2:18-cv-03326-RMG             Date Filed 03/20/19      Entry Number 230        Page 14 of 16




decision, which require no response as the decision speaks for itself. To the extent plaintiffs’

allegations are inconsistent with the federal decision, Intervenors deny them.

                                             COUNT TWO

         77.       Intervenors admit and deny the allegations of paragraph 77 as stated above.

         78.       Paragraph 78 states plaintiffs’ characterizations of law, which require no response

as the applicable law speaks for itself. To the extent plaintiffs’ allegations are inconsistent with

applicable law, Intervenors deny them.

         79.       Paragraph 79 states plaintiffs’ characterizations of the Biological Opinion, which

require no response as the Biological Opinion speaks for itself. To the extent plaintiffs’

allegations are inconsistent with the Biological Opinion, Intervenors deny them.

         80.       Paragraph 80 states a conclusion of law, which requires no response as the

applicable law speaks for itself. To the extent plaintiffs’ allegations are inconsistent with

applicable law, Intervenors deny them.

         81.       Intervenors deny the allegations of paragraph 81.

         82.       Intervenors deny the allegations in the first sentence of paragraph 82. The

allegations in the second sentence of paragraph 82 state plaintiffs’ characterizations of a federal

decision, which require no response as the decision speaks for itself. To the extent plaintiffs’

allegations are inconsistent with the federal decision, Intervenors deny them.

         83.       Intervenors deny the allegations of paragraph 83.

                                            COUNT THREE

         84.       Intervenors admit and deny the allegations of paragraph 84 as stated above.




ANSWER TO STATES’ COMPLAINT-
IN-INTERVENTION                                   - 14 -
100792318.2 0081381-00014
    2:18-cv-03326-RMG             Date Filed 03/20/19       Entry Number 230        Page 15 of 16




         85.       Paragraph 85 states plaintiffs’ characterizations of law, which require no response

as the applicable law speaks for itself. To the extent plaintiffs’ allegations are inconsistent with

applicable law, Intervenors deny them.

         86.       Paragraph 86 states a conclusion of law, which requires no response as the

applicable law speaks for itself. To the extent plaintiffs’ allegations are inconsistent with

applicable law, Intervenors deny them.

         87.       Intervenors deny the allegations of paragraph 87.

         88.       Intervenors deny the allegations of paragraph 88.

                                         RELIEF REQUESTED

         Intervenors deny that plaintiffs are entitled to any of the relief requested in the

Complaint, including, but not limited to, the relief prayed for in paragraphs A through J of the

Prayer for Relief.

         Except as expressly admitted in this Answer, Intervenors deny each and every allegation

contained in plaintiffs’ Complaint and the whole thereof.

                            INTERVENORS’ AFFIRMATIVE DEFENSES

         Intervenors assert the following affirmative defenses:

         1.        Plaintiffs have failed to state a claim for which relief may be granted.

         2.        Plaintiffs lack standing to bring their claims.

         3.        This Court lacks jurisdiction over some or all of plaintiffs’ claims.

         4.        Some or all of plaintiffs’ claims are barred by the doctrines of ripeness, laches, or

exhaustion of administrative remedies.

         5.        Intervenors reserve the right to amend or supplement these affirmative defenses as

appropriate.



ANSWER TO STATES’ COMPLAINT-
IN-INTERVENTION                                    - 15 -
100792318.2 0081381-00014
    2:18-cv-03326-RMG         Date Filed 03/20/19      Entry Number 230       Page 16 of 16




         WHEREFORE, Intervenors, having fully answered the allegations contained in plaintiffs’

Complaint, respectfully request that this Court enter a judgment dismissing the Complaint with

prejudice, and awarding such other and further relief as may be just and warranted.




DATED: March 20, 2019                    Respectfully submitted,


                                          s/ Sean D. Houseal
                                         Richard Morton, Fed. Id. No. 5442
                                         Sean Houseal, Fed. Id. No. 7676
                                         WOMBLE BOND DICKINSON (US) LLP
                                         301 S. College Street, Suite 3500
                                         Charlotte, NC 28202-6037
                                         5 Exchange Street
                                         Charleston, SC 29401
                                         Telephone: 704-331-4993
                                                      843-720-4622
                                         Facsimile: 843-723-7398
                                         Email: Ric.Morton@wbd-us.com
                                         Email: Sean.Houseal@wbd-us.com


                                         Ryan P. Steen, Admitted Pro Hac Vice
                                         Jason T. Morgan, Admitted Pro Hac Vice
                                         STOEL RIVES LLP
                                         600 University Street, Suite 3600
                                         Seattle, WA 98101
                                         Telephone: 206-624-0900
                                         Facsimile: 206-386-7500
                                         Email: ryan.steen@stoel.com
                                                 jason.morgan@stoel.com

                                         Counsel for Intervenor-Defendants




ANSWER TO STATES’ COMPLAINT-
IN-INTERVENTION                               - 16 -
100792318.2 0081381-00014
